RETIREMENT — HEALTH INSURANCE ELIGIBILITY — DEPARTMENT OF PUBLIC SAFETY EMPLOYEES Where a Department of Public Safety employee separates his employment from the department he is no longer eligible for participating membership in the retirement plan provided by the Department of Public Safety nor is he eligible to continue as a member of the group health life insurance plan. His employment status ended upon separation regardless of any accrued leave benefits to which he might be entitled.  The Attorney General is in receipt of your letter wherein you ask the following question: "When a Department of Public Safety employee separates his employment and is paid a lump sum in lieu of accrued, unused annual leave; should the employee continue as a participating member of the Department of Public Safety Retirement and Pension System, and the State Employees Group Health Insurance Plan, for a period equivalent to the lump sum payment ?" In order to answer your question it must first be determined when separation from a state agency is effective. This issue was previously considered in 4 Okl.Op.A.G. 15 (71-110) which in part quoted from a previous Attorney General's opinion 3 Okl.Op.A.G. 226 (70-242) as follows: "Since the definition of 'vacation leave' supra, implies that a vacationing employee will return to his duties and perform the same more effectively, we feel that the status of such an employee is different from one who expresses an intention to separate from the State while having unused vacation leave to his credit. Such an employee severs his employment relationship with the State at the end of the day of separation although the employee is thereafter entitled to be credited for any unused vacation leave earned up to and through the date of separation." Opinion 71-110 concluded by stating as follows: "It is, therefore, the opinion of the Attorney General that Opinion No. 70-242 governs the determination of the date of termination of the master-servant relationship of an employee wherein it states: 'the master-servant relationship ends when a classified employee separates from the state agency.' "It is further the opinion of the Attorney General that the termination of the master-servant relationship does not abolish accrued benefits to which an employee is entitled. Therefore all vacation leave time of an employee is subject to the provisions of the Oklahoma Public Employees Retirement System (74 Ohio St. 901 [74-901] through 74 Ohio St. 928 [74-928]) and the State Employees Group Health and Life Insurance Plan (74 O.S. Supp. 1970, 1301 through 1316 [74-1301] — [74-1316].)." Therefore, when an employee separates from a state agency his employment status ceases whether or not he may have any accumulated annual leave benefits payable to him, lump sum or otherwise.  It must then be determined if a terminated employee is eligible for retirement membership or participation in the State Employees Health Group Insurance Plan. With specific reference to the Oklahoma Department of Public Safety, 47 Ohio St. 2-301 [47-2-301] (1971) provides in part as follows: "There is hereby established a plan . . . for retirement pay and pensions for certain members of the Oklahoma Highway Patrol and employees of the Department of Public Safety of the State of Oklahoma and dependents of members of such plan and, in connection therewith, . . ." Further, 47 Ohio St. 2-302 [47-2-302] (1975) provides as follows: "Any duly enrolled member of the Department of Public Safety, who, at the time of making application therefor, is employed as a uniformed member of the Oklahoma Highway Patrol, a drivers license examiner or member of the communication division and the Assistant Commissioner of Public Safety, may make application for membership to the Plan established by Section 2-301 hereof and which Plan is hereinafter designated as the "Retire- and Pension Plan", or the "Plan", by filing written application therefor with the Retirement and Pension Board created by Section 2-303 hereof, and may continue thereafter as a member of the Plan so long as his employment by the Department of Public Safety continues. For the purposes of computing Department contributions, employee contributions, pensions and annuities, the Assistant Commissioner shall be classified and categorized as a uniformed highway patrol trooper." (Emphasis added) As can be seen from those portions of the statutes quoted above, the retirement plan established for the Department of Public Safety is specifically for the benefit of employees of that agency and membership in the retirement plan is conditioned upon continued employment. Therefore, upon termination of employment with the Department of Public Safety, an individual is no longer eligible for nor can he be a member of the retirement plan, but he would not lose any accrued benefits to which he would otherwise be entitled.  With respect to the second part of your question, concerning participation in the group health insurance plan, the "State Employees Group Health and Life Insurance Act" provides in 74 Ohio St. 1302 [74-1302] (1971) as follows: "It is hereby declared that the purpose of this act is: " (a) To provide uniformity in Accident and Health Insurance and/or Benefits Coverage and Life Insurance on all employees of the State of Oklahoma; "(b) To enable the state to attract and retain qualified employees by providing health and life insurance benefits similar to those commonly provided in private industry; "(c) To recognize and protect the state's investment in each permanent employee by promoting and preserving good health and longevity among state employees; "(d) To recognize the service to the state by elected and appointed officials by extending to them the same health and life insurance benefits as are provided herein for state employees; and "(e) To recognize long and faithful service, and to encourage employees to remain in state service until eligible for retirement by providing health and life insurance benefits for employees." Further, employees are defined in said act; 74 Ohio St. 1303 [74-1303](b) (1971), provides in part as follows: "(b) 'Employee' means and includes each officer or employee in the service of the State of Oklahoma . . ." It can also be seen from the purposes and definition of employee in this act that the benefits of the act are for employees and the state would not have an insurable interest in any individual who is no longer a state employee. Therefore upon termination of employment, an individual is no longer eligible to participate in the health insurance plan provided by this act.  It is, therefore, the opinion of the Attorney General that your questions be answered as follows: Where a Department of Public Safety employee separates his employment from the department he is no longer eligible for participating membership in the retirement plan provided by the Department of Public Safety nor is he eligible to continue as a member of the group health life insurance plan. His employment status ended upon separation regardless of any accrued leave benefits to which he might be entitled. (James H. Gray)